Action against insurance company on a marine policy covering a scow and its cargo, to recover the amounts of judgments recovered in the Federal courts against the plaintiff by the owner of the scow and the consignor of the cargo, which judgments were paid by plaintiff. Judgment for plaintiff affirmed, with costs. In our opinion, the finding of the trial court that the property lost and damaged was not in the possession, care and control of the plaintiff at the time of the accident has ample support in the record. Lazansky, P. J., Young, Hagarty and Tompkins, JJ., concur; Carswell, J., dissents and votes to reverse.